Case: 18-40167      Document: 00515430286         Page: 1    Date Filed: 05/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 18-40167                                FILED
                                  Summary Calendar                          May 27, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
PHILLIP DAVID HASKETT,

                                                 Plaintiff-Appellant

v.

T.S. DUDLEY LAND COMPANY, INCORPORATED,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:14-CV-277


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Phillip David Haskett appeals the district court’s grant of the
defendant’s motion for summary judgment in this Age Discrimination in
Employment (ADEA) case.             He argues that there were material factual
disputes precluding summary judgment and that the district court abused its
discretion with regard to its discovery rulings.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40167     Document: 00515430286      Page: 2   Date Filed: 05/27/2020


                                  No. 18-40167

      We review the grant of a motion for summary judgment de novo. Xtreme
Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009).
Summary judgment “shall” be entered “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(a). When reviewing a ruling on a motion
for summary judgment, we view all facts and evidence in the light most
favorable to the nonmoving party. Xtreme Lashes, LLC, 576 F.3d at 226.
Haskett produced no summary judgment evidence to rebut the defendant’s
showing that it had a legitimate, non-discriminatory reason for not hiring him.
See Haas v. ADVO Sys., Inc., 168 F.3d 732, 733 (5th Cir. 1999). Instead, he
relies only on conclusional assertions, which do not suffice to make the
necessary showing. See Duffie v. United States, 600 F.3d 362, 371 (5th Cir.
2010).
      Because district courts have great discretion to direct discovery, it is
atypical for this court to conclude that a district court has abused its discretion
vis-a-vis discovery orders. Equal Emp’t Opportunity Comm’n v. BDO USA,
L.L.P., 876 F.3d 690, 696-97 (5th Cir. 2017). Moreover, Haskett has not shown
a reasonable likelihood that further discovery would have enabled him to
overcome the defendant’s motion for summary judgment; thus, he has shown
no abuse of discretion in connection with the district court’s discovery rulings.
See Resolution Trust Corp. v. Sharif–Munir–Davidson Dev. Corp., 992 F.2d
1398, 1401 (5th Cir. 1993).
      AFFIRMED.




                                        2